Supplemental Opinion on Rehearing.
Wednesday, October 27, 1897.
Petition for re-hearing. — -Modified.
Per Curiam.
Upon reviewing this case on petition of the appellant for a re-hearing, we reach the conclusion, upon a reconsideration of the evidence, that the garnishee should be charged Avitb fifty dollars retained on account of her own labor, instead of one hundred dollars, as held in the former opinion. The former opinion is therefore modified accordingly, and the petition for re-hearing is overruled.